Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2021, has been entered.

Detailed Action
This Office Action is in response to the amendments and remarks filed on 29 December, 2020.
Claims 1-34 are pending.
Claims 1, 14, 22 and 28 have been amended.
New claims 31-34 have been added.

Response to Arguments
Regarding Bhargava, Applicant argues that Bhargava does not teach the amended limitations of independent claims 1, 14, 22 and 28. Examiner finds the argument persuasive and a new grounds of rejection is presented herewith. 

Regarding claims 6, 19 and 26 Applicant argues that, 
Bhargava makes no mention of the first IoT device (relay node) receiving a request from the client device (wireless device) for the wireless association between the first IoT device (relay node) and the client device (wireless device), as Bhargava's relay node does not receive a request from the wireless device.”
Examiner finds the argument persuasive and a new grounds of rejection is presented herewith.

Regarding claims 7 and 20 Applicant argues that Bhargava does not teach the limitations. Examiner finds the argument persuasive and a new grounds of rejection is presented herewith.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-15, 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava et al (US 2013/0083722), in view of Bangolae et al (WO 2016/182597).

Regarding claim 1, Bhargava teaches a method performed by a first internet of things (IoT) device, comprising: 
establishing a first communication link between the first IoT device and a first network node ([169] provides “After obtaining the cellular signal strengths, the wireless device may determine whether the signal strength of any cellular base station is greater than a threshold cellular signal strength, as indicated by block 914. The threshold cellular signal strength may be an amplitude or other value selected such that the cellular signal strength is adequate to form a robust connection”) of a local network ([0038] provides “…the principles of the present invention may be applied to home appliances and other wireless devices that are wirelessly connected to each other in a peer-to-peer network”); 
selecting, by the first IoT device, an operating role for the first IoT device in the local network, the operating role selected from between an endpoint role and a relay role and upon selecting the relay role: establishing a second communication link via a wireless association between the first IoT device and the client device (Abstract provides “A wireless device (e.g., cellular telephone) is able to communicate with a base station in a cell of the cellular network over a non-cellular interface via another wireless device in the cell through the use of multi-hopping”, wherein the interaction is within a cell; [0164] provides “…the wireless device may next broadcast a signal indicating the availability of the wireless device as a relay node, as indicated by block 870. The signal may be broadcast as a node-state signal, such as the node-state signals described above”; [0170] provides “Obtaining data indicative of available relay nodes may include receiving node-state signals from other wireless devices, and storing data encoded in or otherwise conveyed by the node-state signals…selects an available relay node. Selecting an available relay node may include retrieving information from node-state signals stored in memory of the wireless device performing the process 900 and ranking or otherwise selecting among the available relay nodes…”. Thus, similarly as the invention disclosed in the present application, the potential relay node advertises its relaying capability and when another device needs to use it, the latter device requests it and thus by consequence the potential relay node changes role and becomes a relay);; 
 ([0170]) which is also taught by Bangolae, but Bhargava does not explicitly teach determining that the first IoT device would enhance connectivity for a client device; wherein the operating role is dynamically selected by the first IoT device based, at least in part, on the determination that the relay role would enhance connectivity for the client device that is within a wireless range of the first IoT device.
However, in a similar field of endeavor, Bangolae teaches determining that the first IoT device would enhance connectivity for a client device ([0036] page 5 lines 24-25 provides “The relay UE can enhance coverage to UEs…”; [0038] page 6 lines 5-20 provides “The relay UE can determine to act as a relay based on a relay configuration message received from the network…In other words, a given UE can determine to act as a relay UE…The actions performed by the remote UE after moving out of coverage can be initiated…by the relay UE... As described in greater detail below, the relay UE can initiate a relay discovery and selection procedure in order to connect with the remote UE”, wherein determining to act as a relay based on configuration information provides for determining that the UE is a qualified relay to enhance connectivity for the remote UE/client device); 
wherein the operating role is dynamically selected by the first IoT device based, at least in part, on the determination that the relay role would enhance connectivity for the client device that is within a wireless range of the first IoT device (page 5 lines 24-25 provides “The relay UE can enhance coverage to UEs…”; page 6 lines 5-20 provides “The relay UE can determine to act as a relay based on a relay configuration message received from the network…In other words, a given UE can determine to act as a relay UE…The actions performed by the remote UE after moving out of coverage can be initiated…by the relay UE... As described in greater detail below, the relay UE can initiate a relay discovery and selection procedure in order to connect with the remote UE”, wherein as per the claim, the selected operating role is that of a relay and determining to act as a relay (i.e. select operating role) is based on 
and bridging traffic associated with the client device via the first communication link and the second communication link ([0037] provides “The relay UE can be initiated or configured to act as a relay while a connection is established between the relay UE and the network. A given UE (i.e., the remote UE) can (re)select the relay UE, and then a connection can be established between the remote UE and the relay UE. At this point, the relay UE can forward data from the network to the remote UE, or vice versa.”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Banglaoe for selecting a relay role to enhance connectivity of a client device. One of ordinary skill in the art would be motivated to utilize the teachings of Bangaloe in the Bhargava system to allow neighboring devices to communicate and enhance connectivity for downlink and uplink data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.


Regarding claim 2, the method of claim 1, further comprising, upon selecting the relay role: changing the operating role of the first loT device from the endpoint role to the relay role (Bhargava [0164]); configuring the first IoT device to operate as a relay node between the first network node and the client device; and bridging the traffic in response to changing the configuration of the first IoT device to operate as the relay node (Bhargava [0170]).  



Regarding claim 5, the method of claim 1, wherein selecting the operating role for the first IoT device includes: sending, from the first IoT device to one or more network nodes of the local network, a message indicating that the first IoT device is capable of operating in the relay role for the local network (Bhargava [0164]).  

Regarding claim 6, the method of claim 1, Bhargava teaches wherein selecting the operating role for the first IoT device includes: broadcasting an advertisement message indicating that the first IoT device is capable of operating in the relay role for the local network ([0164]); and selecting the relay role in response to receiving the request from the client device (Bhargava [0170] provides for a selection of a relay and wherein, the selection as a relay and consequent propagation of the connection provides for the relay selecting to perform the relay role for the client device).
Bhargava [0170] further teaches “In some embodiments, selecting an available relay node may also include transmitting a signal to the selected relay node indicating the selection and instructing the relay node to propagate a connection forward to the cellular network with similar transmissions. Finally, in the present embodiment, the wireless device performing the process 900 may transmit or receive data between the non-cellular interface of the wireless device performing the process 900 and the non-cellular interface of the selected relay node, which may conveyed data to and from the cellular network.” However, Bhargava does not explicitly teach receiving a request from the client device for the wireless association between the first IoT device and the client device.  
In a similar field of endeavor, Bangaloe teaches receiving a request from the client device for the wireless association between the first IoT device and the client device ([0037] provides “…a connection can be established between the remote UE and the relay UE”). Motivation to combine provided with reference to claim 1. 

Regarding claim 7, the method of claim 1, further comprising: determining to steer the client device from the first IoT device to a second network node in the local network (Bangaloe claim 5 provides “a first quality threshold parameter that represents a minimum link quality for the relay UE to act as the relay”); and steering the client device to the second network node (Bangaloe claim 5 provides “a first quality threshold parameter that represents a minimum link quality for the relay UE to act as the relay”, wherein this provides for the relay implicitly steering the client device away to higher ranking, better performing devices to act as relays).  Motivation to combine provided with reference to claim 1. 

Regarding claim 8, the method of claim 7, wherein the second network node is a second IoT device connected to the local network (Bhargava [0175]).  

Regarding claim 9, the method of claim 7, wherein determining to steer the client device includes:  Docket Number: 174312-Page 23 of 31-Qualcomm Ref. No.: 174312 determining a first link metric for the first communication link between the first IoT device and a central access point of the local network (Bhargava [0100], [0173]); determining a second link metric for a third communication link between the second network node and the central access point (Bhargava [0173]); and determining that the second network node would provide a higher quality of 

Regarding claim 10, the method of claim 7, further comprising, after steering the client device to the second network node: reducing power for a wireless coverage area associated with the first IoT device (Bhargava [0175]).  

Regarding claim 11, the method of claim 7, further comprising, after steering the client device to the second network node: determining that no client devices are using the relay role of the first IoT device for bridging traffic to the local network (Bhargava [0170]); changing the operating role of the first IoT device from the relay role to the endpoint role; and configuring the first IoT device to operate as an endpoint in the local network (Bhargava [0170]).  

Regarding claim 12, the method of claim 1, wherein the first communication link between the first IoT device and the first network node includes a wireless connection to the first network node (Bhargava [0038] provides “…the principles of the present invention may be applied to home appliances and other wireless devices that are wirelessly connected to each other in a peer-to-peer network”).  

Regarding claim 13, the method of claim 1, further comprising: enabling a wireless interface of the first IoT device in response to a request received via the first communication link between the first IoT device and the local network; and utilizing the wireless interface to obtain diagnostic measurements associated with at least one other device in the local network (Bhargava [0051], [0100]).



Regarding claim 14, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 15, this claim contains limitations found within those of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 17, this claim contains limitations found within those of claim 4, and the same rationale of rejection applies, where applicable.
Regarding claim 18, this claim contains limitations found within those of claim 5, and the same rationale of rejection applies, where applicable.
Regarding claim 19, this claim contains limitations found within those of claim 6, and the same rationale of rejection applies, where applicable.
Regarding claim 20, this claim contains limitations found within those of claim 7, and the same rationale of rejection applies, where applicable.
Regarding claim 21, this claim contains limitations found within those of claim 8, and the same rationale of rejection applies, where applicable.
Regarding claim 22, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 23, this claim contains limitations found within those of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 24, this claim contains limitations found within those of claim 4, and the same rationale of rejection applies, where applicable.

Regarding claim 26, this claim contains limitations found within those of claim 6, and the same rationale of rejection applies, where applicable.
Regarding claim 27, this claim contains limitations found within those of claim 13, and the same rationale of rejection applies, where applicable.
Regarding claim 28, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 29, this claim contains limitations found within those of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 30, this claim contains limitations found within those of claim 4, and the same rationale of rejection applies, where applicable.
Regarding claim 32, this claim contains limitations found within those of claim 31, and the same rationale of rejection applies, where applicable.
Regarding claim 33, this claim contains limitations found within those of claim 31, and the same rationale of rejection applies, where applicable.
Regarding claim 34, this claim contains limitations found within those of claim 31, and the same rationale of rejection applies, where applicable.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Bhargava et al (US 2013/0083722), in view of Bangolae et al (WO 2016/182597), further in view of Tailor et al (US 9,264,960).


However, Tailor teaches wherein the local network is a self-organizing network (SON), and wherein selecting the operating role includes communicating with a second IoT device utilizing a SON protocol (col.4 lines 5-10 provides “…communication system 200 may be configured to manage access node neighbor relations. For example, communication system 200 may implement a self-organizing network ( SON) protocol that includes an automatic neighbor relations (ANR) process, or may implement any other suitable protocol for managing access node neighbor relations”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tailor for the SON protocol. The teachings of Tailor, when implemented in the Bhargava-Bangaloe system, will allow one of ordinary skill in the art to allow neighboring devices to communicate and organize. One of ordinary skill in the art would be motivated to utilize the teachings of Tailor in the Bhargava-Bangaloe system for managing neighbor node relations (Tailor col.4 lines 5-10).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 16, this claim contains limitations found within those of claim 3, and the same rationale of rejection applies, where applicable. Motivation provided with reference to claim 3.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.R/Examiner, Art Unit 2459        

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459